Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview: 
The interview held on 6/14 and 6/17/2022 discussed the election of species. Examiner suggest Applicant’s attorney to discuss with Applicant to make sure the elected embodiment matches to the elected claims. Especially, the quality of the claims, SPEC and drawing in this case was very poor which also cause Examiner’s can’t convert the document to text. Examiner appreciate Applicant’s attorney provided the word document for the claims/SPEC. However, the drawings are still not very organized (for example Fig 5-7). In this office action, Examiner will exam based on the documents provided by the Attorney (Brian Steinberger). However, Examiner still request Applicant to provide clear claims and SPEC in the next response. 
 During the 2nd interview held on 6/17/2022, Applicant’s Attorney suggest Examiner to exam this case based on their election made on 5/31. 
Therefore, Examiner will exam the elected claims based on the elected embodiment. If there is any disagreement between the elected claims and embodiment, Examiner will make a claim object and request Applicant to further clarify. 
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Species A, B, and C (suggested in the phone interview) are mutually exclusive which may require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
In addition, Examiner consider the structure shown in Fig 4 is a regular media player or mobile device. Therefore, Examiner agree to merge Fig 4 with elected Fig 1 and Fig 3.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections 
Claims 1, 6-7, 12, 14 and dependent claims are objected to because of the following informalities:  
In claims 1, 6-7, “said garment having thereon a pouch, said pouch having a closable opening” , “said  garment includes a fabric pocket (24) for holding said audio media device on an inner surface of the garment”,  “attaching said pouch or said pocket and/or media player separately to said garment by fabric glue, Velro®, buttons, and zippers” are not found in the drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. As discussed in the interview for the election, Examiner’s explain to Applicant that the office only exam and/or allow one invention/embodiment. The above limitations are not just no support founded in the elected embodiment, some of the limitations are even contradict to each other. If Applicant can’t clearly map the claimed limitations to the elected embodiment, these claims will be either withdrawn from consideration in the next office action or reject under 112 (a) or (b).
In claim 12, “a thin plastic covering for said media player while in said pocket or pouch to prevent water damage” are not found in the drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. As discussed in the interview for the election, Examiner’s explain to Applicant that the office only exam and/or allow one invention/embodiment. The above limitations are not just no support founded in the elected embodiment, some of the limitations are even contradict to each other. If Applicant can’t clearly map the claimed limitations to the elected embodiment, these claims will be either withdrawn from consideration in the next office action or reject under 112 (a) or (b).
In claim 14, “one or more lights attached to said garment and controlled by said media player” are not found in the drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. As discussed in the interview for the election, Examiner’s explain to Applicant that the office only exam and/or allow one invention/embodiment. The above limitations are not just no support founded in the elected embodiment, some of the limitations are even contradict to each other. If Applicant can’t clearly map the claimed limitations to the elected embodiment, these claims will be either withdrawn from consideration in the next office action or reject under 112 (a) or (b).
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (including pouch, pocket, fabric, fabric glue, Velro, or zippers), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by  LONGINOTTI (US 20150143601).
With regard claim 1, LONGINOTTI discloses An entertainment system (abstract; fig 1-32) , said entertainment system comprising: a garment (at least fig 1), said garment be capable of being worn by a user (at least fig 1), said garment having thereon a pouch (at least fig 1), said pouch having a closable opening (at least fig 1, Examiner consider after the cell phone is putted into the pouch and/or the pouch is empty and attached to the cloth, the pouch having a close status); and a media player (paragraph [164]-[165]), said media player being positioned in said pouch (at least fig 1), said media player comprising: a power module (see following cellphone definition; Examiner consider the portable device, tablet, or smart phone has a power module to provide power when the device is portable); a speaker module (examiner consider, at least, the smartphone or cellphone has a speaker module); an activation mechanism (Examiner consider, at least, the power on button, volume control, and/or any buttons for user to turn on the voice/audio/video/email is an activation mechanism); a computer-readable medium (see following definition: Examiner consider the structure/medium between the wireless signal receiver and the audio output is a computer-readable medium for a pre-set audio media file stored on the computer-readable medium to be played through said speaker module); and a controller (see the following definition; at least the controller to control the wireless input all the way to the audio output including the computer-readable medium; Examiner consider as a controller);  wherein said controller of said media player is configured in response to activation of said activation mechanism (see following definition and above discussion), to cause a pre-set audio media file stored on the computer-readable medium to be played through said speaker module (see following definition and above discussion). 

https://www.thefreedictionary.com/cellphone 
Cellphone definition: 
A portable telephone that sends and receives radio signals through a network of short-range transmitters located in overlapping cells throughout a region, with a central station making connections to regular telephone lines. Also called cellular telephone, mobile phone.

Regarding claim 5, LONGINOTTI further disclosed said garment having a design (at least fig 1, and/or fig 2-11), and wherein said  pre-set audio media file stored on said computer-readable medium is associated with said design on said garment (at least fig 1, and/or fig 2-11).
Regarding claim 15, LONGINOTTI further disclosed the media player or pouch or pocket for said media player is not visible on the garment (at least fig 1; In any angle, when a person can’t see the “media player or pouch or pocket for said media player”, Examiner consider as not visible on the garment).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LONGINOTTI (US 20150143601) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 6, LONGINOTTI’s art discussed in the preceding claim disclosed all the subject matter except for said  garment includes a fabric pocket (24) for holding said audio media device on an inner surface of the garment (see also objection).
However, Examiner take official notice (EON) that the “garment includes a fabric pocket (24) for holding said audio media device on an inner surface of the garment” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (said  garment includes a fabric pocket (24) for holding said audio media device on an inner surface of the garment) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. 
 Regarding claim 7, LONGINOTTI’s art discussed in the preceding claim disclosed all the subject matter except for attaching said pouch or said pocket and/or media player separately to said garment by fabric glue, Velro®, buttons, and zippers (see also objection).
However, Examiner take official notice (EON) that the “attaching said pouch or said pocket and/or media player separately to said garment by fabric glue, Velro®, buttons, and zippers” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (attaching said pouch or said pocket and/or media player separately to said garment by fabric glue, Velro®, buttons, and zippers) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure/protect the modified structure. 
Regarding claim 12, LONGINOTTI’s art discussed in the preceding claim disclosed all the subject matter except for a thin plastic covering for said media player while in said pocket or pouch to prevent water damage (see also objection).
However, Examiner take official notice (EON) that the “a thin plastic covering for said media player while in said pocket or pouch to prevent water damage” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a thin plastic covering for said media player while in said pocket or pouch to prevent water damage) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. 
Regarding claim 14, the above discussed art further disclosed one or more lights attached to said garment (at least fig 1 and/or fig 3; paragraph [159]-[163]).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “controlled by said media player”.
However, Examiner take official notice (EON) that the above limitations “one or more lights attached to said garment and controlled by said media player” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature “one or more lights attached to said garment and controlled by said media player” and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further output the status of the media player through the lights for the modified structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841